Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wayne Edward Joyner appeals the district court’s order denying his Fed. R.Crim.P. 36 and 18 U.S.C. § 3582(c)(2) (2006) motions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Joyner, No. 1:92-cr-00083-AVB-2 (E.D.Va. Aug. 8, 2012). We also deny Joyner’s motions to appoint counsel and to place the appeal in abeyance. We dispense with *271oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.